Citation Nr: 0810437	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-00 224	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for residuals of a right 
wrist fracture.  

3. Entitlement to service connection for alcoholism.  

4. Entitlement to a rating higher than 70 percent before 
January 16, 2007, and a rating higher than 70 percent from 
January 16, 2007, for post-traumatic stress disorder.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In March 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In October 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1. There is no competent medical evidence of a current right 
ear hearing loss disability for VA purposes.  

2. There is no competent evidence showing that the veteran 
currently has residuals of a right wrist fracture that are 
related to injury of service origin.

3. There is competent evidence showing that the veteran's 
alcoholism, now in remission, is a result of his service-
connected post-traumatic stress disorder.

4. From the date of a claim in March 2002 to January 16, 
2007, post-traumatic stress disorder is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood without evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self and others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss (for names of close relatives, own occupation, or 
own name).


CONCLUSIONS OF LAW

1. Hearing loss of the right ear is not due to an injury or 
disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  

2. Residuals of a right wrist fracture are not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

3. Alcoholism is proximately due to or the result of, the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2007).  

4. From the date of a claim in March 2002 to January 16, 
2007, the criteria for a 70 have been met for post-traumatic 
stress disorder; the criteria for a rating higher than 70 
percent from January 16, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  As the 
claim of service connection for alcoholism is favorable to 
the veteran, no further action is required to comply with the 
VCAA.  The remaining issues are discussed below.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2002, in December 2004, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified of the evidence 
needed to substantiate the claim for a higher rating for the 
post-traumatic stress disorder, namely, evidence showing that 
his disability had increased in severity and the effect that 
worsening has on the claimant's employment and daily life. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claims.  The notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the claim for increase, although the veteran was not 
provided adequate VCAA notice in compliance with the United 
States Court of Appeals for Veterans Claims (Court) recent 
holding in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that the veteran had actual knowledge of the 
evidence necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.").  
Specifically, in certain statements, such as his notice of 
disagreement in August 2002 and his March 2004 hearing 
testimony, the veteran articulated his understanding of the 
rating criteria applicable to his claim.  In particular, with 
the assistance of his representative, the veteran 
demonstrated through his testimony his awareness of the 
criteria necessary for a higher rating for PTSD.  At his 
hearing, he discussed the specific symptoms, and the severity 
and effect of those symptoms on his daily life and his 
employability, that are reflective of the criteria for a 
higher rating.  This demonstration of "actual knowledge" of 
the evidence necessary to substantiate a claim for a higher 
rating satisfies the requirements of Vazquez-Flores.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO in 
March 2004 before the undersigned Veterans Law Judge.  The RO 
has obtained the veteran's service medical records and VA 
records.  

The veteran himself has submitted reports from the Vet 
Center.  He has not identified any additional records, such 
as private medical records, for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in May 2002 (for 
post-traumatic stress disorder), December 2004 (for the right 
wrist and post-traumatic stress disorder), January 2005 (for 
right ear hearing loss), and January 2007 (for post-traumatic 
stress disorder), to evaluate the nature and etiology of the 
disabilities at issue.  While the VA compensation examination 
regarding the right wrist does not fully address the etiology 
question, further development in this respect is not required 
for the following reasons.  There is no record of right wrist 
pathology, or complaints relative thereto, during or 
contemporaneous with service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to the 
right wrist from the time of service until many years later 
when the veteran sustained a wrist fracture.  In short, the 
evidence does not indicate that right wrist fracture 
residuals may be associated with service.  Under these 
circumstances, a medical examination or medical opinion is 
not required for the service connection claim under 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the provision of 38 C.F.R. § 
3.310 was amended to implement the holding in Allen v. Brown, 
7 Vet. App. 439 (1995), for secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability. 

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  In any 
case, as VA has been complying with Allen since the decision 
was issued in 1995, the amendment is not a liberalizing 
change in the law and does not otherwise change the 
application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Right Ear Hearing Loss

The veteran claims that he has hearing loss in the right ear 
as a result of in-service acoustic trauma.  Service 
connection for left ear hearing loss was established by 
rating decision in November 2005, based on in-service noise 
exposure.  He served on active duty from August 1966 to April 
1969.  Service medical records do not show any complaints, 
clinical findings, or diagnosis of right ear hearing loss.  
At the time of an enlistment physical examination in March 
1966, audiogram findings indicated the following pure tone 
thresholds, in decibels (the numbers in parentheses are ASA 
units converted to ISO (ANSI) units), at 500, 1,000, 2,000, 
and 4,000 Hertz:  10 (25), 5 (15), 0 (10), and 0 (5) in the 
right ear.  At the time of a separation physical examination 
in April 1969, audiogram findings indicated the following 
pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hertz:  15, 10, 5, 10, 10, and 30 in 
the right ear.  

At the time of an enlistment physical examination for the 
Army Reserve in May 1974, audiogram findings indicated the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 4,000, and 8,000 Hertz:  15, 15, 15, 25 and 40 in the 
right ear.  On all physical examinations, the veteran's ears 
were clinically evaluated as normal.  

Post-service medical records show that at the time of a 
February 1995 VA examination, the veteran complained of 
decreasing hearing thresholds in the past 15 to 20 years.  An 
audiogram indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  25, 
30, 25, 40, and 40 in the right ear.  Speech recognition 
score, using the Maryland CNC word list, was 96 percent for 
the right ear.  The diagnosis was normal to moderate 
sensorineural hearing loss.  In March 2002, the veteran filed 
his claim for service connection for hearing loss.  At that 
time of the most recent VA examination in January 2005, an 
audiogram indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  25, 
25, 30, 30, and 25 in the right ear.  Speech recognition 
score, using the Maryland CNC word list, was 100 percent for 
the right ear.  The diagnosis was mild to moderate 
sensorineural hearing loss.  In other words, the medical 
evidence shows that his right ear hearing loss actually 
improved in the period between his 1995 and 2005 
examinations.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

On the basis of the audiograms during service, right ear 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 was not present during service.  After service, while 
the veteran's right ear hearing loss met the regulatory 
standards for hearing loss for VA purposes on one occasion in 
February 1995, there is no current evidence of right ear 
hearing loss that meets the regulatory standards of 38 C.F.R. 
§ 3.385.  Thus, there is no current medical evidence of any 
right ear hearing loss.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current right ear hearing loss disability 
that meets the VA standard of hearing disability under 38 
C.F.R. § 3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 
40 decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  

In the absence of proof of present right ear hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Regarding the veteran's statements and testimony to the 
effect that his right ear hearing loss is attributable to 
noise during service, he is competent to describe such 
symptoms as difficulty in hearing, but he is not competent to 
diagnose hearing impairment under VA standards, or relate any 
right ear hearing loss back to service.  Once the veteran 
goes beyond the description of the symptoms or features of 
hearing loss to expressing an opinion that involves a 
question of medical diagnosis or causation, competent medical 
evidence is required to substantiate the hearing loss claim.  
This is so because the question of medical diagnosis or 
causation of hearing loss involves medical knowledge of 
accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of hearing 
loss, which is beyond the competency of a layperson because 
such is not capable of lay observation.  For these reasons, 
the Board rejects the veteran's statements and testimony as 
competent evidence sufficient to establish a diagnosis of 
right ear hearing loss for VA purposes.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, as the Board may consider only independent 
medical evidence to support its findings and as there is no 
favorable medical evidence of a current right ear hearing 
loss disability under VA standards, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Residuals of a Right Wrist Fracture

The veteran claims that he currently has residuals from a 
right wrist fracture that happened while he was on leave 
during service.  

There is no service medical evidence to show complaints, 
findings, treatment, or diagnosis of a right wrist fracture, 
or any right wrist disability.  At the time of an enlistment 
physical examination in March 1966, on a report of medical 
history, the veteran indicated that he had a history of 
broken bones ("broken arms").  An examiner elaborated that 
the veteran had reportedly fractured his right wrist and that 
there was no sequelae.  At the time of a separation physical 
examination in April 1969, on a report of medical history, 
the veteran indicated again that he had a history of broken 
bones.  He stated that he received treatment for a "broken 
arm" at the Bluefield Sanatorium.  An examiner elaborated 
that the veteran's comments were reviewed and found to be of 
no medical significance at that time.  Examination at that 
time showed that the upper extremities were clinically 
normal.  At the time of an enlistment physical examination 
for Reserve purposes in May 1974, the veteran noted only his 
history of broken bones; examination at that time showed that 
the upper extremities were clinically normal.  The service 
medical records, including the physical examination reports, 
do not indicate the presence of any scars, deformities, or 
other abnormalities pertinent to the right wrist.  

After service, private medical records dated in March 1986 
show that the veteran sustained a right wrist injury (one 
record notes that it was a right hand injury) on the job at a 
mine and was due to be admitted for surgery that month, but 
that the surgery was canceled as a result of a pre-operative 
consultation that discovered a blood disorder. 

The veteran was eventually admitted to the hospital in July 
1986 with a diagnosis of nonunion of the right scaphoid.  He 
underwent right wrist surgery (bone grafting to the right 
scaphoid cystic lesion and removal of a loose body).  Private 
hospital records dated in April 1987 indicate that his right 
wrist was initially injured at work in November 1985 when a 
"scoop" fell on his arm.  None of the private records 
indicate a prior history of a right wrist fracture or injury.  

At the time of a December 1994 VA general medical 
examination, it was reported by the veteran that he had 
fractured his right arm three times; there was no diagnosis 
given relevant to the right arm or wrist.  At the time of a 
February 1995 VA orthopedic examination, it was noted that 
the veteran fractured his right wrist when he was struck by a 
mine car in 1985 and underwent surgery in 1986.  The 
diagnosis was status post open reduction and bone graft of 
old fracture of navicular carpal bone of the right wrist, 
healed.  On another VA examination a few days later in 
February 1995, it was reported that he had fractured his 
right arm two times.  X-rays of the right wrist showed a 
deformity of the posterior aspect of the proximal pole of the 
carpal navicularis suggesting an old healed fracture or 
postoperative change, and a questionable deformity of the 
distal pole of the carpal navicularis that raised the 
question of an old injury or postoperative change.  

VA outpatient records dated in October 1998 show that the 
veteran fell from a ladder that month and sustained a right 
wrist sprain, which was subsequently noted to be resolving.  

At the time of a December 2004 VA examination, the veteran 
reported that he sustained a right wrist injury while home on 
leave from Vietnam in late 1967 or early 1968.  He stated 
that during an altercation he struck another person with his 
fist and sustained a fracture to the wrist, which then 
required open reduction internal fixation by Dr. Rob (now 
deceased) at the Bluefield Sanatorium.  He further stated 
that the records from Bluefield Sanatorium were unavailable, 
as it had long since closed.  

The assessment was scar, described as S-shaped over the 
radial border of the volar surface of the right wrist, 
consistent with an open reduction internal fixation type 
incision.  There was no medical opinion offered concerning 
the date of onset of the right wrist findings.    
 


Although the evidence shows that the veteran is currently 
diagnosed with a residual scar on his right wrist, which is 
consistent with a surgical scar, there is no record of a scar 
during service or for many years thereafter.  And although 
the veteran had reportedly fractured his right wrist prior to 
service, as noted at the time of the enlistment physical 
examination, there is absolutely no record of any residuals 
of a fracture, or any right wrist disability for that matter, 
at the time he entered service or at any time during service.  
Moreover, following service, there is no documented evidence 
- in terms of complaints, clinical findings, and diagnosis - 
of a right wrist disability for many years after his 
separation from service in April 1969.  It is not until the 
veteran sustained a right wrist injury on the job in 1985 
that the record initially discloses clinical findings 
pertaining to the right wrist.  

Further, the file contains no medical opinion associating his 
current right wrist fracture residuals, consisting of a scar, 
to an undocumented injury during service.  The current 
residual scar was related to surgical intervention, which is 
clearly documented as having taken place many years after 
service, and the veteran's report to the VA examiner in 
December 2004 of wrist surgery at Bluefield Sanatorium during 
service is not substantiated by any medical records.  For 
example, even though records from Bluefield Sanatorium are 
unavailable, there is no other evidence such as clinical 
findings of scar or post-operative clinic visits in the 
service medical record to suggest that the veteran underwent 
wrist surgery, or even had right wrist pathology, at any time 
during service.  

Additionally, at the time of his service enlistment physical 
examination, the veteran reported a history of a right wrist 
fracture.  The absence of continuity of right wrist 
complaints from the time of enlistment until his 1985 wrist 
injury is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  As stated, there 
is simply no documented complaint referable to the right 
wrist throughout the veteran's entire period of service until 
more than 15 year after service.  

The Board finds the absence of medical evidence of continuity 
of symptomatology outweighs any statements of continuity, 
rendering the veteran's lay evidence less probative than the 
medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
residuals of a right wrist fracture based on continuity of 
symptomatology is not established.  

To the extent that the veteran relates his right wrist 
fracture residuals to an injury during service, where as here 
the determinative issue involves a question of a medical 
diagnosis or medical causation, competent medical evidence is 
required to substantiate the claim.  A layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer, but a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation, which is not capable of 
lay observation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the veteran is competent to identify a right 
wrist injury, even possibly a right wrist fracture, such as 
when he testified about a fracture occurring while on leave 
during his period of military service, which is not 
substantiated by the service records.  However, his 
statements and testimony are not competent evidence on the 
question of a medical diagnosis and causation of current 
right wrist fracture residuals in a case such as this where 
there is clear, documented evidence of a (possibly 
intercurrent) right wrist fracture 15 years after service.  
It is beyond the competency of the veteran to opine as to the 
etiology of his particular fracture residuals, given that he 
would be required to distinguish between any residuals of an 
in-service wrist injury (which he claims but is 
unsubstantiated by medical records) and residuals from a 
post-service wrist fracture requiring surgical intervention 
(which is documented in the record).  In short, the questions 
in this case involve medical knowledge of accepted medical 
principles pertaining to the history, manifestation, clinical 
course, and character of a wrist fracture, and the veteran's 
lay observations would not suffice as competent medical 
evidence.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim of service connection for 
residuals of a right wrist fracture, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

Alcoholism

In this case, in written statements and personal hearing 
testimony, the veteran asserts that his alcohol abuse was a 
result of his service-connected post-traumatic stress 
disorder.  Specifically, he maintains that to treat symptoms 
of post-traumatic stress disorder he had self-medicated with 
alcohol for many years.  

The relevant evidence includes VA examination reports and 
private and VA treatment records.  Private medical records in 
1986 note the veteran's alcohol use. VA treatment records 
show in part that the veteran was admitted in July 1996 for 
detoxification for chronic alcohol abuse.  The diagnosis was 
alcohol dependence and withdrawal.  At the time of a May 2001 
VA examination, the examiner noted that the veteran had been 
sober for six years, and that his problems with alcohol did 
not appear to be a problem at that time.  At the time of a 
May 2002 VA examination, the examiner remarked that the 
veteran needed to continue outpatient psychiatric treatment, 
including complete abstinence from alcohol.  The diagnoses 
were post-traumatic stress disorder and history of alcoholism 
in remission for the past seven years as related by the 
veteran.  At the time of a December 2004 VA examination, the 
examiner stated that the veteran had been sober for about 10 
years, and that his problems with alcohol were secondary to 
post-traumatic stress disorder.  The same examiner in a 
January 2007 examination report diagnosed the veteran with 
post-traumatic stress disorder and alcohol dependence in 
remission for 10 years.  VA outpatient records confirm that 
the veteran no longer used alcohol.  

Based on the foregoing medical records, the Board finds the 
veteran's alcoholism, now in remission, is causally related 
to the service-connected post-traumatic stress disorder on a 
secondary basis under 38 C.F.R. § 3.310. 

Higher Rating for Post-Traumatic Stress Disorder 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in Diagnostic Code 9411.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  

Post-traumatic stress disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411, as follows:  30 percent 
before December 23, 2004; 50 percent before January 16, 2007, 
and 70 percent from January 16, 2007.  

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self and others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In this case, separate ratings have been assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis 

The relevant evidence in this case consists of VA records, 
Vet Center records, three reports of VA examinations, and 
statements and testimony of the veteran.  

The veteran was afforded VA examinations in May 2002, in 
December 2004, and in January 2007.  On these occasions, the 
Global Assessment of Functioning (GAF) scores were 60, 50, 
and 45, respectively.  In VA records, GAF scores were 45 for 
the period of April 2001 to March 2002 and ranged from 40 to 
45 for the period of March 2002 to April 2005, and ranged 
from 39 to 45 for the period of April 2005 to June 2006.  The 
veteran also received counseling at the Vet Center, and the 
GAF scores, dated in December 2004 and January 2007, were 35 
to 40 and 35, respectively.  



The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

In this case, the veteran's GAF scores vary, but one common 
feature among the VA records, VA examination reports, and Vet 
Center reports is that the scores decreased over time, 
reflecting a progressive worsening of his mental condition.  
With the exception of the first VA examination in May 2002, 
the GAF scores were indicative of serious impairment as the 
GAF scores were in the range of 45 down to 35, which 
reflected serious occupational and social impairment in most 
areas, such as work, family relations, thinking, and mood.    

In evaluating all the evidence, the Board finds that the VA 
medical records and Vet Center reports reflect that before 
January 16, 2007, dating to the date of claim in March 2002, 
the veteran's symptoms of post-traumatic stress disorder were 
so severe as to affect his everyday life and his ability to 
function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating.    

In March 2004, the veteran testified that he had frequent 
panic attacks, 5 to 6 weekly, that he had no social life 
beyond his Vet Center group once a week, and that he had 
problems with controlling his anger and with his short-term 
memory.  

In February 2002, records of a Vet Center show that the 
veteran's post-traumatic stress disorder was chronic and 
severe with generalized anxiety disorder and major depression 
as additional disabilities that were sequelae of the primary 
diagnosis of post-traumatic stress disorder.  He had a 
depressed and anxious mood, paranoia, suicidal and homicidal 
ideation, severe social isolation and panic attacks.  The 
veteran's functioning was considered to be guarded, and there 
was an inability to maintain effective social and work 
relationships.  

While this report characterizes the veteran's post-traumatic 
stress disorder as severe, the clinical findings from a VA 
examination in May 2002 were not as severe.  At that time of 
the VA examination in May 202, the veteran's symptoms were 
depression, anxiety, expressions of anger, and isolation from 
others.  However, the VA examiner noted that the veteran 
appeared neat and he was cooperative and oriented, but he was 
guarded and suspicious.  He also had a sense of helplessness 
and hopelessness, but there were no signs or symptoms of a 
bizarre thought processes or tangential, circumstantial 
speech.  His judgment seemed fair.  He was able to stay home 
and care for his children, but he did not have any particular 
hobby and did not belong to any social group.  The examiner 
remarked that the veteran had been socially and industrially 
compromised due to post-traumatic stress disorder and his 
overall psychological functioning or GAF was 60, that is, in 
the range of moderate symptoms or moderate impairment in 
social and occupational functioning.  

The records also show that in August 2002 and thereafter he 
veteran was seen on a regular basis at a VA outpatient 
clinic, and his overall psychological functioning (GAF) was 
rated primarily 45, denoting serious impairment, much of the 
clinical findings are consistent with those of the VA 
examination in May 2002.  

The record shows that the veteran exhibited occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as anxiety, suicidal and extreme homicidal ideation, 
dissociation, panic attack, and chronic major depression with 
intermittent explosive rage that affected his ability to 
function independently, appropriately, and effectively.  

The veteran had been unable to establish and maintain 
effective relationships and had no friends.  He relied 
heavily on his wife for support but reported a great deal of 
marital conflict.  He continued to report great difficulty in 
adapting to stressful circumstances, which resulted in 
behaviors of avoidance, isolation, paranoia, and 
irritability.  The counseling therapist indicated that since 
coming to see him the veteran's functioning had grown 
increasingly worse.  His overall psychological functioning 
(GAF) was rated 35 to 40.  Another clinical update summary 
report of the Vet Center, dated in January 2007, indicates 
that the veteran's level of functioning continued to 
deteriorate since the last summary report.  The overall 
psychological functioning (GAF) was rated 35 at that point.  

These findings were echoed by those of the VA outpatient 
records and VA examination reports.  On a VA outpatient 
record dated in December 2004, the veteran reported that he 
had not been doing too well lately.  His overall 
psychological functioning (GAF) was rated 40, denoting 
serious impairment in several areas.  In July 2005, the 
veteran reported that he frequently forgot things. The VA 
therapist noted that he seemed a bit paranoid and had 
marginal insight.  This was also noted on an outpatient visit 
in November 2005 with possibly worsening insight.  In April 
2006, the therapist increased the veteran's medication for 
paranoia and strongly urged the veteran go to the hospital, 
but the veteran refused.  His overall psychological 
functioning (GAF) was rated 39, denoting major impairment in 
several areas.  The therapist in June 2006 related the 
veteran's recurrent depression and intermittent explosive 
disorder to post-traumatic stress disorder. The VA 
examination reports of December 23, 2004 and January 2007 (by 
the same examiner), reflected overall psychological 
functioning (GAF) scores of 50 and 45, respectively, to 
denote serious impairment, and acknowledged that the veteran 
was easily irritated and upset, that he had a bad temper and 
felt like he could not socialize, and that his problems were 
worsening due to his inability to work and to his poor 
support systems.  

In sum, the symptoms of post-traumatic stress disorder, as 
shown from the date of claim in March 2002 are more 
characteristic of a disability picture that is contemplated 
by a 70 percent rating under Diagnostic Code 9411. 

The Board notes that different examiners, at different times, 
will not describe the same disability in the same language.  
Features of the disability which must have persisted 
unchanged may be overlooked, or a change for the better or 
worse may not be accurately appreciated or described.  It is 
the responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  

After reconciling the various reports and treatment records 
into a consistent disability picture, the Board finds that 
from the date of claim in March 2002 the veteran's post-
traumatic stress disorder, although there was some disparity 
in the GAF scores, did not change in the level of overall 
impairment and the criteria for a 70 percent rating under 
Diagnostic Code 9411 have been demonstrated.  

Despite the severity of the veteran's condition, the 
objective evidence does not show that his post-traumatic 
stress disorder meets the criteria for a 100 percent rating 
under Diagnostic Code 9411 at any time during the appeal.  
There is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The medical 
record does not show that any of the foregoing symptoms, or 
any other symptoms of the same type and degree, is clinically 
present.  

It is acknowledged that on the January 2007 Vet Center 
summary report, it was noted that more often than not the 
veteran internalized his irritability and rage, making him 
extremely volatile and a potential danger to himself and 
those around him, but a persistent danger of hurting self or 
others is not shown as not a documented event that the 
veteran tried to hurt himself or others.  And although the 
Vet Center shows that the veteran had a poor memory, there is 
no evidence that the memory impairment is so severe that the 
veteran has forgotten such personal information as the names 
of close relatives or his own name.  

In relation to the present claim for a higher schedular 
rating, a 100 percent schedular evaluation requires that the 
mental disorder result in total occupational and social 
impairment from such symptoms that are essentially 
characterized by generally being out of touch with reality, 
that is, persistent delusions or hallucinations, 
disorientation to time or place, persistent danger of hurting 
himself or others, grossly inappropriate behavior, memory 
loss for names of close relatives, own occupation, or own 
name.  The clinical findings in the pertinent medical reports 
do not depict the veteran as one being out of touch with 
reality.  Rather, he is shown to have great difficulty in 
such areas as focusing his concentration, controlling his 
anxiety and anger, managing his panic attacks, and 
socializing with others outside of his immediate family.  He 
has taken numerous medications to help him with his 
symptomatology, and several VA outpatient records indicate 
that he finds the medications to be beneficial.  In the 
Board's view, the veteran's disability picture does not 
approximate that for a 100 percent rating.  
 
Although the evidence clearly demonstrates that since the 
date of claim in Mach 2002 the veteran has severe social and 
occupational impairment, his overall symptomatology is not 
consistent with the schedular criteria for a 100 percent 
disability rating under Diagnostic Code 9411.  

(The Order follows on the next page.). 






ORDER

Service connection for right ear hearing loss is denied.  

Service connection for residuals of a right wrist fracture is 
denied.  

Service connection for alcoholism is granted.  

From the date of claim in March 2002, a 70 percent rating for 
post-traumatic stress disorder is granted, subject to the law 
and regulations, governing the award of monetary benefits. 

A rating higher than 70 percent for post-traumatic stress 
disorder is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


